                 Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 1 of 7




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   SAINT FORGIVEN JAMES,

 9                             Plaintiff,                Case No. C20-1867-MLP

10          v.                                           ORDER

11   KING COUNTY CRISIS AND
     COMMITMENT SERVICES,
12
                               Defendant.
13

14                                      I.        INTRODUCTION

15          This matter is before the Court on King County Crisis and Commitment Services’

16   (“KCCCS”) Motion to Dismiss (“Defendant’s Motion”). (Def.’s Mot. (Dkt. # 6) at 1.) Plaintiff

17   Saint Forgiven James (“Plaintiff”) failed to oppose Defendant’s Motion, but Defendant filed a

18   reply. (Def.’s Reply (Dkt. # 10).) Neither party requested oral argument. Having considered the

19   parties’ submissions, the balance of the record, and the governing law, Defendant’s Motion (dkt.

20   # 6) is GRANTED and this action is DISMISSED with prejudice.

21                                          II.   BACKGROUND

22          On September 9, 2020, Plaintiff, proceeding pro se, originally filed this action in King

23   County Superior Court before Defendant removed this matter to this Court on December 30,




     ORDER - 1
              Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 2 of 7




 1   2020. (Def.’s Not. of Removal (Dkt. # 1 at 1).) In an attached complaint, Plaintiff alleges that

 2   from October 25, 2018, through November 13, 2018, Plaintiff was detained against his will at

 3   Harborview Medical Center (“Harborview”) and Navos Psychiatric Hospital (“Navos”). (Pl.’s

 4   Compl. (Dkt. # 1-1) at 2.) Plaintiff alleges that on October 25, 2018, KCCCS Designated Crisis

 5   Responder Donna Ajmi at Harborview found Plaintiff was “gravely disabled” pursuant to RCW

 6   71.05 and RCW 71.34 and that he should be involuntarily committed. (Id. at 3.) Plaintiff alleges

 7   he was shuttled around to various interviews at Harborview before being “tricked into being

 8   detained” by Harborview’s psychiatric ward after a King County Superior Court judge ordered

 9   he be involuntarily committed. (Id. at 4.)

10          On October 26, 2018, Plaintiff alleges he was sent to Navos after a 24-hour stay at

11   Harborview. (Pl.’s Compl. at 4.) Plaintiff alleges he was held at Navos until November 13, 2018,

12   under a false accusation of having an unspecified mental illness. (Id.) He alleges Navos lied

13   about his attendance at video hearings that occurred on October 30, 2018, November 6, 2018,

14   and November 13, 2018, before a King County Superior Court judge ordered him released based

15   on a voluntary dismissal of his case. (Id. at 4-5.) Plaintiff alleges both Harborview and Navos

16   had no evidence of “any likelihood of serious harm” or evidence of him being “gravely disabled”

17   necessary to detain him. (Id.)

18          Plaintiff’s complaint alleges several claims regarding violations of his civil rights,

19   including: (1) being “deprived of life and liberty” while he was detained against his will; (2)

20   violations of his First Amendment rights to religion and speech; (3) emotional distress and

21   character defamation “on myself and my family for [being] falsely accused and labeled with

22   some unspecified mental illness, missed time-off from not working, medical bills, and potential

23   bodily-harm (and overall stress) from being forced to take unexplained medications . . . against




     ORDER - 2
                 Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 3 of 7




 1   my will.” (Pl.’s Compl. at 5.) Plaintiff alleges that he lost his ministry job while he was

 2   committed, resulting in a loss of income. (Id.) Plaintiff additionally alleges Navos has four of his

 3   personal belongings, which Navos was unable to locate for him and has not allowed him to look

 4   for personally due to security reasons. (Id.) Plaintiff requests compensatory damages in the

 5   amount of $1,500,000.00 and court costs. (Id. at 6.)

 6             On January 6, 2021, Defendant filed its Motion. (Def.’s Mot.) After Plaintiff failed to

 7   respond, Defendant file its reply on January 29, 2021. (Def.’s Reply.) This matter is now ripe for

 8   review.

 9                                       III.    LEGAL STANDARD

10             A.     Motion to Dismiss

11             “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

12   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

13   U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

14   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

15   reasonable inference that the defendant is liable for the misconduct alleged.” Id. at 677-78. “A

16   pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

17   of action will not do.’ . . . Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

18   of ‘further factual enhancement.’” Id. at 678 (quoting Twombly, 550 U.S. at 555, 557). The Court

19   holds pro se plaintiffs to less stringent pleading standards than represented plaintiffs and liberally

20   construes a pro se complaint in the light most favorable to the plaintiff. Erickson v. Pardus, 551

21   U.S. 89, 93 (2007); see also Blaisdell v. Frappiea, 729 F.3d 1237, 1241 (9th Cir. 2013).

22

23




     ORDER - 3
               Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 4 of 7




 1          B.      Section 1983 Claims

 2          To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must show: (1) he suffered a

 3   violation of his rights protected by the Constitution or created by federal statute; and (2) the

 4   violation was proximately caused by a person acting under color of state law. West v. Atkins,

 5   487 U.S. 42, 48 (1988); Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). To satisfy the

 6   second prong, a plaintiff must allege facts showing how individually named defendants caused or

 7   personally participated in the harm alleged in the complaint. Arnold v. IBM, 637 F.2d 1350, 1355

 8   (9th Cir. 1981). The causation requirement of § 1983 is satisfied only if a plaintiff demonstrates a

 9   defendant did an affirmative act, participated in another’s affirmative act, or omitted to perform

10   an act he was legally required to do that caused the deprivation complained of. Id. (citing

11   Johnson v. Duffy, 588 F.2d 740, 743-44 (9th Cir. 1978)).

12                                          IV.     DISCUSSION

13          A.      Improper Defendant

14          Plaintiff names KCCCS as a Defendant in this action. As noted previously, § 1983 solely

15   applies to the actions of “persons” acting under the color of state law. The Supreme Court has

16   previously made clear that states, and state agencies, are not “persons” subject to suit under

17   § 1983. See Will v. Michigan Department of State Police, 491 U.S. 58, 65, 71 (1989); see also

18   Johnson v. Washington, 2019 WL 5223048, at *1 (W.D. Wash. Sept. 17, 2019), report and

19   recommendation adopted, 2019 WL 5213116 (W.D. Wash. Oct. 16, 2019) (“Neither states, nor

20   entities that are arms of the state, are ‘persons’ for purposes of § 1983.”).

21          A local government unit or municipality can be sued as a “person” under § 1983. Monell,

22   436 U.S. at 691. However, a municipality cannot be held liable under § 1983 solely because it

23   employs a tortfeasor. Id. A plaintiff seeking to impose liability on a municipality under § 1983




     ORDER - 4
               Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 5 of 7




 1   must identify a municipal “policy” or “custom” that caused his or her injury. Bryan Cty.

 2   Commissioners v. Brown, 520 U.S. 397, 403 (1997) (citing Monell 436 U.S. at 694).

 3          KCCCS is an entity of King County and, therefore, is not a proper defendant in this

 4   action. See Nolan v. Snohomish County., 802 P.2d 792, 796 (Wash. Ct. App. 1990) (“[I]n a legal

 5   action involving a county, the county itself is the only legal entity capable of suing and being

 6   sued.”). Additionally, there is no evidence the State of Washington has waived its Eleventh

 7   Amendment immunity in federal courts. Plaintiff also fails to identify any King County “policy”

 8   or “custom” that caused his injury. Plaintiff alleges in his Complaint that, “[t]he larger picture is

 9   both hospitals’ policy and procedures are a threat to public safety and welfare and violations of

10   our constitutional freedoms.” (Pl.’s Compl. at 6.) Nevertheless, Plaintiff fails to name King

11   County nor cite to any specific policies or procedures that he claims threatens public safety or

12   caused him injury. Therefore, KCCCS, as an arm of the State of Washington, cannot be sued

13   under § 1983.

14          B.       Heck Bar

15          In addition to failing to name a proper Defendant, Plaintiff has not adequately alleged any

16   cognizable claim for relief under § 1983 for issues directly arising from his involuntary

17   commitment. In Heck v. Humphrey, 512 U.S. 477 (1994), the United States Supreme Court held

18   that a § 1983 claim that calls into question the lawfulness of a plaintiff’s confinement does not

19   accrue “unless and until the conviction or sentence is reversed, expunged, invalidated, or

20   impugned by the grant of a writ of habeas corpus.” Id. at 489; see also Hooper v. Cty. of San

21   Diego, 629 F.3d 1127, 1130 (9th Cir. 2011) (“When a plaintiff who has been convicted of a

22   crime under state law seeks damages in a § 1983 suit, ‘the district court must consider whether a

23   judgment in favor of the plaintiff would necessarily imply the invalidity of his conviction or




     ORDER - 5
               Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 6 of 7




 1   sentence.’ If the answer is yes, the suit is barred.” (quoting Heck, 512 U.S. at 487). The Ninth

 2   Circuit has previously held that the favorable termination principles of Heck apply to detainees

 3   under an involuntary civil commitment where judgment in favor of the detainee would

 4   necessarily imply the invalidity of his civil commitment. Huftile v. MiccioFonseca, 410 F.3d

 5   1136, 1140-41 (9th Cir. 2005); see Duncan v. Walker, 533 U.S. 167, 176 (2001) (finding

 6   detainees under an involuntary commitment may use 28 U.S.C. § 2254 habeas petition to

 7   challenge confinement as a state court order of civil commitment satisfies § 2254’s “in custody”

 8   requirement).

 9           As liberally construed from the face of Plaintiff’s complaint, a significant portion of the

10   claims asserted by Plaintiff concern issues surrounding a King County Superior Court judge’s

11   ruling involuntarily committing him. (See Pl.’s Compl. at 3-6.) If such claims were resolved in

12   Plaintiff’s favor, they would necessarily call into question the lawfulness of his previous civil

13   commitment. See Heck, 512 U.S. at 487; Huftile, 410 F.3d at 1140-41. However, nothing in

14   Plaintiff’s complaint suggests that his previous civil commitment has been reversed, expunged,

15   or invalidated by a previous grant of habeas corpus. Therefore, Plaintiff’s claims related to his

16   involuntary commitment have not yet accrued, and therefore, are not yet cognizable in a § 1983

17   civil rights action.

18           C.      Leave to Amend

19           Under Rule 15, the court should “freely give” leave to amend a pleading “when justice so

20   requires.” Fed. R. Civ. P. 15(a)(2). When a court dismisses a pro se plaintiff’s complaint, the

21   court must give the plaintiff leave to amend unless “it is absolutely clear” that amendment could

22   not cure the defects in the complaint. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015);

23   see also Lucas v. Dep’t of Corrs., 66 F.3d 245, 248 (9th Cir. 1995).




     ORDER - 6
              Case 2:20-cv-01867-MLP Document 11 Filed 02/02/21 Page 7 of 7




 1          Regardless of how Plaintiff might amend his complaint, no additional allegations could

 2   cure the jurisdictional defects present in his claims. Accordingly, the Court concludes that it

 3   would be futile to allow Plaintiff to amend his complaint against KCCCS, and therefore, declines

 4   to grant Plaintiff leave to amend.

 5                                        V.      CONCLUSION

 6          For the foregoing reasons, the Court hereby orders:

 7          (1)     Defendant’s Motion (Def.’s Mot. (dkt. # 6)) is GRANTED, and this case is

 8                  DISMISSED with prejudice;

 9          (2)     The Clerk is directed to send copies of this Order to the parties.

10

11          Dated this 2nd day of February, 2021.

12


                                                           A
13

14                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
15

16

17

18

19

20

21

22

23




     ORDER - 7
